Citation Nr: 1020055	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife and Sister


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had military service from October 1968 to 
February 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 administrative decision 
of the VA Regional Office (RO) in Louisville, Kentucky.  

In March 2010, the appellant, his wife, and his sister 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record. 
 

FINDINGS OF FACT

1. The appellant was separated from service on February 18, 
1972, with character of service of under conditions other 
than honorable. 
 
2. The evidence does not demonstrate that the appellant was 
insane at the time of the offenses he committed during 
service, and there were no compelling circumstances such as 
to warrant the prolonged unauthorized absence from service of 
415 days.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(18), 5103A, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman, at 490.  The June 2007 
letter included notice of 38 C.F.R. § 3.12 and the evidence 
required to support his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and 
service personnel records are in the file.  The appellant has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II.  Analysis

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(a) (2008).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge. See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

Generally, if a person receives a discharge under other than 
honorable conditions, issued as a result of a period of 
absence without leave (AWOL) for a continuous period of at 
least 180 days, the discharge will serve as a bar to the 
receipt of VA benefits.  38 C.F.R. § 3.12(c)(6).  Such a 
discharge will not be a bar, however, if it is found that the 
person was insane at the time of committing the offense.  38 
C.F.R. § 3.12(b).  Nor will the discharge serve as a bar if 
there are compelling circumstances to warrant the prolonged 
absence. 38 C.F.R. § 3.12(c)(6).

In determining whether there are compelling circumstances to 
warrant a prolonged absence, the length and character of 
service exclusive of the period of prolonged AWOL will be 
considered.  Service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i). 
Consideration is also given to the reasons offered for going 
AWOL, including family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  The 
reasons for going AWOL should be evaluated in terms of the 
person's age, cultural background, educational level, and 
judgmental maturity, and consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began. 38 C.F.R. § 3.12(c)(6)(ii).

With the exception of insanity, benefits are also not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
willful and persistent misconduct.  This includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious. 38 
C.F.R. § 3.12(d)(4).

A DD Form 214 reveals that the appellant served from October 
31, 1968, to June 29, 1970, and was discharged, for the 
purpose of immediate reenlistment, under honorable 
conditions.  Another DD Form 214 reveals that the appellant 
served from June 30, 1970, to February 18, 1972, and was 
discharged 'under conditions other than honorable.'  There is 
no evidence the appellant applied to have his discharge 
upgraded.

The appellant has asserted that since he was honorably 
discharged for his period of service from October 1968 to 
June 1970, he should have that period of time characterized 
as honorable service.  The appellant's DD Form 214 clearly 
reveals that the appellant served from October 31, 1968, to 
June 29, 1970, and was discharged for the purpose of 
immediate reenlistment.  The appellant's DD Form 214 reflects 
that the appellant enlisted for a term of service of two 
years.  As the appellant had not completed his first two year 
term of service at the time of his reenlistment, his 
discharge in June 1970 was a conditional discharge.  Except 
as provided in 38 C.F.R. § 3.13(c), the entire period of 
service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).  Despite the 
fact that no unconditional discharge may have been issued, a 
person shall be considered to have been unconditionally 
discharged or released from active military, naval, or air 
service when (1) the person served in the active military, 
naval, or air service for the period of time the person was 
obligated to serve at the time of entry into service; (2) the 
person was not discharged or released from such period at the 
time of completing that period of obligation due to an 
intervening enlistment or reenlistment; and (3) the person 
would have been eligible for a discharge or release under 
conditions other than dishonorable at that time except for 
the intervening enlistment or reenlistment.  See 38 C.F.R. § 
3.13(c).  The appellant first went AWOL in September and 
October 1970, before his full obligated term of enlistment 
ended in October 1970.  Consequently, the appellant did not 
serve honorably for his full obligated term and does not meet 
the requirements of 38 C.F.R. § 3.13(c).  Therefore, the 
appellant's period of service from October 1968 to February 
1972 constitutes one period of service, and entitlement to 
benefits will be determined by the character of the 
termination of service in February 1972.

The appellant's service personnel records (DD Forms 214) 
indicate that he was discharged from active duty service in 
February 1972 after being AWOL for 417 days from November 8, 
1968 through November 10, 1968, from September 3 to 15, 1970, 
October 30 to December 2, 1970, January 4 to March 28, 1971, 
April 19 to May 16, 1971, and from May 31, 1971, to January 
11, 1972.  Service personnel records reflect that the 
appellant requested discharge for the good of the service.  
The records further indicate his conduct had rendered him 
triable by court-martial under circumstances which could lead 
to a bad conduct or dishonorable discharge.  A June 1971 
letter to the appellant's wife reflects that he was dropped 
from the rolls as a deserter on June 3, 1971.  

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits 'unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence.'  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).   The controlling regulation describes factors to 
be considered in making the 'compelling circumstances' 
determination.   The Board must consider various factors, 
including the quality and length of the appellant's service 
as well as the reasons the appellant gives for going AWOL.

In this regard, the Board notes that the net length of 
service from October 1968 to June 1970, was approximately one 
year and eight months.  The quality of such service is shown 
by the evidence to be honest, faithful, meritorious, and of 
benefit to the Nation.  The appellant served one year in 
Vietnam, from April 1969 to April 1970.  An August 1969 
service personnel record reflects that the appellant was 
awarded a bronze star medal with "V" device for heroism in 
connection with military operations against an armed hostile 
force in Vietnam.  The appellant was also awarded the combat 
infantryman badge (CIB), National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and two 
overseas bars.  In the March 2010 videoconference hearing, 
the appellant indicated he saw significant combat action.  
The appellant's DD 214 reflects that he had 2 days lost time 
under 10 U.S.C.A. § 972.  The service personnel records do 
not indicate that the appellant received any disciplinary 
action during his first period of service.  October 1970 and 
January 1971 service personnel records reflect that the 
appellant performed his duties in a satisfactory manner when 
present.

Despite the appellant's previous history of meritorious 
service, the Board finds that the evidence of record does not 
indicate there were compelling circumstances so as to warrant 
the additional 415 days of AWOL, which began in September 
1970.  The October 1970 and January 1971 service personnel 
records reflect that the appellant's actions while on duty 
did not indicate any personal or mental problems which would 
contribute to his absence.  The records noted the appellant 
was delinquent in paying several debts, which may have 
contributed to his action.  In a July 2007 statement, the 
appellant asserts that he was told by a reenlistment non-
commissioned officer (NCO) that he would have to go back to 
Vietnam to finish out his first period of service unless he 
reenlisted immediately.  The appellant stated that the NCO 
told him that if he reenlisted immediately he could go to 
Germany instead of Vietnam.  He reported that he reenlisted 
because he could not go back to Vietnam.  After a few weeks, 
the NCO told him that instead of going to Germany, he would 
have to return to Vietnam.  The appellant stated that he was 
19 years old and was experiencing nightmares and flashbacks 
about Vietnam.  He reported that when he was assigned to Fort 
Knox, Kentucky, he would go home.  The appellant asserts that 
he went AWOL as a result of his PTSD and fear of going back 
to Vietnam.  The rationales for the prolonged absence offered 
by the appellant do not include family emergencies or 
obligations, or similar types of obligations or duties owed 
to third parties.  Moreover, there is no indication in the 
file that the appellant was scheduled to be sent to Vietnam 
at the time he went AWOL.

Additionally, a defense to the statutory bar arises when it 
is established that the individual was insane at the time of 
the commission of the offense leading to the court-martial 
and discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
However, the evidence of record does not establish that the 
appellant was insane at the time he went AWOL in September 
1970 or at any other time during service.  Although the 
appellant has described having symptoms of PTSD, he has not 
asserted that he was insane.  

The appellant's remaining service treatment records do not 
show that he had an in-service psychiatric disability of any 
kind.  The October 1970 and January 1971 service personnel 
records noted that the appellant's actions while on duty did 
not indicate any mental problems.  Further, even if the 
appellant may have had psychological problems during service, 
which he is competent to attest, there is nothing in the 
record suggesting that he was unable to distinguish right 
from wrong at the time he went AWOL.  The appellant's January 
1972 service separation examination noted that the appellant 
was psychiatrically normal; and he denied any nervous trouble 
of any kind on the corresponding January 1972 report of 
medical history.  While the appellant may, in fact, currently 
have a psychiatric disability, such facts do not establish 
insanity for VA purposes for the time period in question.

The Board has also considered whether there is evidence of 
hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability.  An April 2007 VA examination report 
reflects that the appellant has a diagnosis of chronic 
posttraumatic stress disorder (PTSD) as  result of his 
service in Vietnam.  The appellant reported that he was 
injured by shrapnel.  However, the appellant's service 
treatment records do not indicate that he had any shrapnel 
injuries.  In addition, there is no contemporaneous evidence 
reflecting that the appellant had symptoms of PTSD at the 
time he went AWOL.  The October 1970 and January 1971 service 
personnel records specifically noted his actions while on 
duty did not indicate any personal or mental problems.  

Although, exclusive of the period of prolonged AWOL, the 
appellant had service that can be characterized as honest, 
faithful and meritorious and of benefit to the Nation, the 
Board finds there were not compelling circumstances to 
warrant the prolonged unauthorized absence.  The appellant 
did not offer any reason for going AWOL relating to 
obligations to his family or third parties.  Further, the 
evidence does not indicate the appellant experienced hardship 
or suffering in overseas service.  Although the appellant has 
a current diagnosis of PTSD, there is no evidence 
contemporaneous to service which reflects that the appellant 
had psychological problems as a result of his service in 
Vietnam.  The Board has considered the fact that the 
appellant was 20 at the time he first went AWOL and had an 
11th grade educational level.  However, the Board finds there 
were not compelling circumstances to warrant the prolonged 
unauthorized absence.

In conclusion, the Board finds that the evidence of record 
does not establish that there were any compelling 
circumstances to warrant the appellant's prolonged AWOL, or 
that the appellant suffered from insanity, or that he did not 
know or understand the nature or consequences of his acts or 
that what he was doing was wrong at the time of the 
commission of the offenses leading to his discharge.

In light of the foregoing, the Board finds that the weight of 
the evidence does not demonstrate compelling circumstances or 
that he was insane during service.  38 U.S.C.A. §§ 5303(a); 
5107; 38 C.F.R. §§ 3.12, 3.102, 3.354.  Therefore, the bar to 
VA benefits is confirmed.  Accordingly, the Board finds that 
the character of his discharge is a bar to his receipt of VA 
compensation benefits.  Consequently, the benefit-of-the-
doubt rule is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The character of the appellant's discharge for his service is 
a bar to VA benefits based on that period of service.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


